exhibit 10

 

BancorpSouth, Inc.

Change in Control Agreement

 

This Agreement ("Agreement") is entered into by and among BancorpSouth, Inc., a
Mississippi corporation (the “Company”), BancorpSouth Bank, a
Mississippi-chartered bank (the “Bank”), and Chris A. Bagley ("Executive"). The
Company and the Bank are collectively referred to herein as “BancorpSouth.”

 

W I T N E S S E T H:

 

Whereas, Executive has been employed as an Executive Vice President of the
Company and the parties desire that he be promoted to be the President and Chief
Operating Officer of BancorpSouth; and

 

Whereas, BancorpSouth desires to provide certain severance payments to Executive
in the event that Executive’s employment with the Company is thereafter
terminated in connection with a change in control of the Company;

 

Now, Therefore, based upon the premises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows, such terms to be effective without
further action of the parties upon the promotion of Executive to the title of
President and Chief Operating Officer of the Company on August 16, 2014 (the
“Effective Date”):

 

ARTICLE I. DEFINITIONS

 

Terms used in this Agreement that are defined are indicated by initial
capitalization of the term. References to an “Article” or a "Section" mean an
article or a section of this Agreement. In addition to those terms that are
specifically defined herein, the following terms are defined for purposes
hereof:

 

“Affiliate.” Affiliate means the Bank and any entity that is a parent or
subsidiary organization of the Company or the Bank.

 

“Cause.” A termination of Executive’s employment for Cause means a termination
of employment on account of any of the incidents described below. Termination
for Cause is further conditioned on the Company or Affiliate, as appropriate,
providing written notice to Executive of its intent to terminate within 90 days
of the date that the Cause event has occurred or is initiated and the Executive
does not materially cure such condition within 30 days after receiving such
notice.

 

(1)Executive has engaged in an act of misconduct or dishonesty that is injurious
to the Company or an Affiliate;

 

(2)Executive has engaged in an act of fraud, embezzlement, theft, or any other
crime of moral turpitude (without necessity of formal criminal proceedings being
initiated);

 

(3) Executive has willfully violated a material Company policy or procedure;

 

(4)Executive has been suspended and/or temporarily prohibited from participating
in the conduct of the Company’s or an Affiliate’s affairs by a notice served
under section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
§§1818(e)(3) and (g)(1)) or other law or regulation; or

 

(5)Executive has breached the restrictive covenants in Sections 3.1 or 3.2.

 

The existence of Cause shall be determined in good faith by the Board of
Directors of the Company or the Compensation Committee. The Company shall have
sole discretion in making its determination that an event constituting Cause has
occurred; provided, however, that such determination must be made in a
reasonable and good faith manner.

 

"Change in Control" means a transaction or circumstance in which any of the
following have occurred:

 

(1)the merger, acquisition or consolidation of the Company or the Bank with any
corporation in which such corporation immediately after such merger, acquisition
or consolidation owns more than 50% of the voting securities (defined as any
securities which vote generally in the election of its directors) of the Company
or



 

1

--------------------------------------------------------------------------------

 

the Bank, as applicable, outstanding immediately prior thereto or more than 50%
of the Company’s or the Bank’s, as applicable, total fair market value
immediately prior thereto;

(2)the date that any person, or persons acting as a group, as described in
Treas. Reg. § 1.409A-3(i)(5) (a “Person”), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation controlling the Company or owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company, becomes the "beneficial owner" (as defined in
Rule 13d-3 under the Securities and Exchange Act of 1934, as amended), directly
or indirectly, of securities of the Company representing more than 30% of the
total voting power represented by the Company's then outstanding voting
securities (as defined above);

(3)the date that a majority of the members of the Board of Directors of the
Company is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board of Directors
of the Company before the date of the appointment or election; or

(4)the date that any Person acquires (or has acquired within the 12-month period
ending on such date) assets from the Company that have a gross fair market value
equal to 40% or more of the fair market value of the Company’s total assets;
provided, however, that any of the following acquisitions will be excluded from
such calculation:

(i)an acquisition by a shareholder of the Company (immediately before the
acquisition) in exchange for or with respect to its stock;

(ii)an acquisition by an entity 50% or more of the total value or voting power
of which is owned directly or indirectly by the Company;

(iii)an acquisition by a Person that owns directly or indirectly 50% or more of
the total value or voting power of the outstanding stock of the Company; or

(iv)an acquisition by an entity 50% or more of the total value or voting power
of which is owned directly or indirectly by a Person described in paragraph
(iii) above.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Compensation Committee.” The Executive Compensation and Stock Incentive
Committee of the Company’s Board of Directors or any successor committee duly
appointed thereby.

 

“Good Reason.” A termination of employment for Good Reason means a resignation
or other termination of employment by Executive for any of the reasons described
below, provided that such condition is not initiated by Executive or with
Executive’s consent. Good Reason is further conditioned on the Executive
providing written notice to BancorpSouth of his intent to terminate within 90
days of the date that the Good Reason condition is initiated and the Company,
the Bank or an Affiliate, as appropriate, does not materially cure such
condition within 30 days after receiving such notice.

 

(1)A material diminution in Executive’s Base Salary or target Bonus or incentive
compensation opportunity.

 

(2)A material diminution in Executive's authority, duties, or responsibilities.

 

(3)A requirement that Executive report and be subject to the authority of an
officer or employee of the Company or an Affiliate rather than to the Board of
Directors of the Company.

 

(4)A relocation of Executive's principal place of employment by 50 miles or
more.

 

(5)Any material breach of this Agreement by the Company or the Bank or the
failure of any successor to assume this Agreement on and after a Change of
Control.

 

ARTICLE II. CHANGE IN CONTROL TERMINATION PAYMENT





 

2

--------------------------------------------------------------------------------

 

 

Section 2.1Benefits.

 

(a)Amount. Upon the occurrence of a Change in Control, and subject to the
conditions, limitations and adjustments that are provided for herein, the
Company will provide to Executive the sum of the amounts described below if,
within the 12-month period following such Change in Control, Executive's
employment with the Company and its Affiliates is terminated for reasons other
than Cause or is terminated for Good Reason:

 

(1)An amount equal to 250% of the Executive's annual base compensation
determined by reference to his base salary in effect at the time of Change in
Control.

 

(2)An amount equal to 250% of the highest annual bonus that Executive would be
eligible to receive during the fiscal year ending during which the Change in
Control occurs.

 

(3)For a period of 36 months, Executive shall continue to participate in the
Company’s health and welfare benefit plans, to the extent post-employment
participation is permitted thereunder. Continued participation in BancorpSouth’s
group health benefit plans by Executive shall be subject to the restrictions of
COBRA, provided that Executive shall be permitted to continue coverage under
COBRA at the same rate that applies to similarly situated executive officers of
the Company. To the extent that Executive cannot participate in such benefit
plans, he shall receive a lump sum cash payment equal to the value of such
participation during the 36-month period.

 

(4)For a period of 36 months, participation in general and executive fringe
benefits offered to similarly situated executive employees immediately prior to
the applicable Change in Control, to the extent that post-employment
participation is permitted thereunder. To the extent that Executive cannot
participate in such benefit plans, he shall receive a lump sum cash payment
equal to the value of such participation during the 36-month period.

 

(b)Adjustments. Notwithstanding anything herein to the contrary, the amounts and
the timing of payments due to Executive under Section 2.1(a) shall be adjusted
in accordance with Section 2.2.

 

(c)Time for Payment; Interest. The cash amounts payable under this Section 2.1
shall be paid to Executive in a single lump sum within ten days following the
date of termination of employment. The Company's obligation to pay to Executive
any amounts under this Section 2.1 will bear interest at the lesser of (i) 10%
or (ii) the maximum rate allowed by law until paid by the Company, and all
accrued and unpaid interest will bear interest at the same rate, all of which
interest will be compounded annually.

 

(d)Troubled Institution Limitation. All payments and benefits hereunder are
subject to the limitations on golden parachute and indemnification payments set
forth in 12 USC §1823(k), the regulations promulgated thereunder, and other law
that prohibits payments under this Agreement to Executive by the Company. To the
extent possible, this limitation shall be applied by reducing only the portion
of payments and benefits that exceed such legal limitation.

 

2.2Limitation of Payments

. 

(a)Golden Parachute. Notwithstanding anything in this Agreement to the contrary,
if Executive is a “disqualified individual” (as defined in section 280G(c) of
the Code) and the benefits and payments provided for in this Agreement, together
with any other payments or vesting of equity awards which Executive has the
right to receive on account of a “change in control” (defined for this purpose
in section 280G of the Code) would in the aggregate result in a “parachute
payment” (as defined in section 280G(b)(2) of the Code) to Executive, the total
amount of all such change in control payments shall be reduced by BancorpSouth
so that the aggregate payments to Executive do not constitute such a parachute
payment; provided, however, that such reduction shall not occur if such the net
payment to Employee after considering the effect of any applicable excise tax
under section 4999 of the Code is greater than the amount that Executive would
receive after application of the reduction described in this Section. If
Executive’s payments or benefits are delivered to a lesser extent in accordance
with this Section, then Executive’s aggregate benefits shall be reduced in the
following order (i) cash severance pay that is exempt from section 409A, (ii)
any other cash severance pay, (iv) continued health care benefits, (iii) any
restricted stock, (iv) any equity awards other than restricted stock and stock
options, and (v) stock options. Unless BancorpSouth and Executive otherwise
agree in writing, any determination required under this Section shall be made by
an independent advisor designated by the Company and reasonably acceptable to
Executive (“Independent Advisor”), whose determination shall be conclusive and
binding upon Executive and the Company for all purposes. For purposes of making
the calculations required under this Section, the Independent Advisor may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
sections 280G and 4999 of the Code; provided that



 

3

--------------------------------------------------------------------------------

 

Independent Advisor shall assume that Executive pays all taxes at the highest
marginal rate. The Company and Executive shall furnish to Independent Advisor
such information and documents as Independent Advisor may reasonably request in
order to make a determination under this Section. The Company shall bear all
costs that the Independent Advisor may incur in connection with any calculations
contemplated by this Section.

(b)Section 409A.

(1)A payment of any amount or benefit hereunder that is (i) subject to section
409A of the Code, and (ii) to be made because of a termination of employment
shall not be made unless such termination is also a “separation from service”
within the meaning of section 409A of the Code and the regulations promulgated
thereunder and, for purposes of any such provision of this Agreement, references
to a “termination,” “termination of employment,” “resignation” or like terms
shall mean “separation from service” within the meaning of section 409A of the
Code. Notwithstanding any provision of this Agreement to the contrary, if at the
time of Executive’s “separation from service” Executive is a “specified
employee” (as defined under section 409A of the Code), then to the extent that
any amount to which Executive is entitled in connection with his separation from
service is subject to section 409A of the Code, payments of such amounts to
which Executive would otherwise be entitled during the six month period
following the separation from service will be accumulated and paid in a lump sum
on the earlier of (i) the first day of the seventh month after the date of the
separation from service, or (ii) the date of Executive’s death. This paragraph
shall apply only to the extent required to avoid Executive’s incurrence of any
additional tax or interest under section 409A or any regulations or Treasury
guidance promulgated thereunder.

(2)Notwithstanding any provision of this Agreement to the contrary, to the
extent that any payment under the terms of this Agreement would constitute an
impermissible acceleration or deferral of payments under section 409A of the
Code or any regulations or Treasury guidance promulgated thereunder, or under
the terms of any applicable plan, program, arrangement or policy of the
employer, such payments shall be made no earlier or later than at such times
allowed under section 409A of the Code or the terms of such plan, program,
arrangement or policy.

ARTICLE III. RESTRICTIVE COVENANTS

 

The covenants contained in this Article III are provided by Executive as partial
consideration for the obligations of BancorpSouth described in this Agreement.

 

Section 3.1Non-solicitation.

(a)Beginning on the Effective Date and for a period of two years after the date
of termination of Executive’s employment with BancorpSouth or any of its
Affiliates for any reason other than termination or resignation elected by
Executive for Good Reason (the “Termination Date”), Executive will not, directly
or indirectly, for himself or for another, in any manner whatsoever, procure,
solicit, accept or aid another in the procurement, solicitation or acceptance of
financial services business (including without limitation, solicitation of
banking, insurance or securities products and services), and other related
products marketed by the Company or its Affiliates, or make inquiries about any
of those products from or to any person, firm, corporation or association which
was at the Termination Date, either doing business with the Company or any of
its Affiliates, in the Territory (as hereinafter defined), or being actively
solicited by the Company or any of its Affiliates during the 12 months prior to
the Termination Date and Executive directly or indirectly serviced or solicited
such account or customer.

(b)Beginning on the Effective Date and for a period of two years after the
Termination Date, unless termination or resignation is elected by Executive for
Good Reason, Executive will not induce, attempt to induce, solicit, encourage,
contact or discuss employment with any other employee of BancorpSouth or any of
its Affiliates to terminate his or her employment with BancorpSouth. Executive
also agrees not to disclose the identity of any other employee of the
BancorpSouth to any other Competing Business (as hereinafter defined) for
purposes of recruiting or hiring away such employee. Executive agrees not to
hire any prospective employee for a Competing Business if Executive knows or
should have known that such prospect currently works for the Company or its
Affiliates.

(c)Executive shall not, during the non-solicitation periods described in
Sections 3.1(a) and 3.1(b) above, use or disclose to any other person the names
of the Company’s or any of its Affiliate’s customers, clients and the nature of
their business with the Company or its Affiliates.



 

4

--------------------------------------------------------------------------------

 

Section 3.2Noncompetition; Confidential Information.

(a)Executive hereby covenants and agrees with BancorpSouth that beginning with
the Effective Date and for a period of two years after the Termination Date,
unless termination or resignation elected by Executive for Good Reason, (the
“Noncompetition Period”) Executive will not directly or indirectly, in any
capacity whatsoever, for himself or for any other person, firm, corporation,
association or other entity, as a partner, stockholder or otherwise, (i)
operate, develop or own any interest (other than the ownership of less than five
percent (5%) of the equity securities of a publicly-traded company) in, or be
employed by or consult with, any business which has or engages in activities in
any county in any state in which the Company or any Affiliate has an office or
in any county in any state where Executive, at the Termination Date or for 12
months prior to the Termination Date, performed services for the Company or drew
customers (hereinafter, the “Territory”) constituting or relating to the
establishment, ownership, management or operation of a bank or financial
services company or other related business (a “Competing Business”); (ii)
compete with the Company or its Affiliates in the operation or development of
any Competing Business; (iii) engage in any business as or act as a financial
services professional (including without limitation the profession of commercial
banker), or provide consultation or other such services concerning financial
services, either on his own behalf or on behalf of any other person, firm or
corporation in the Territory; (iv) call upon, communicate with an attempt to
procure or otherwise attempt to procure, service or maintain, any financial
services account with any known customer of the Company or its Affiliates; or
(v) disclose at any time whether during either the Noncompetition Period or
during the period Executive is employed by BancorpSouth or an Affiliate any
confidential or secret information concerning (A) the business, affairs or
operations of the Company or its Affiliates, or (B) any marketing, sales,
advertising or other concepts or plans of the Company or its Affiliates.

(b)As used herein, “Confidential Information” means all technical and business
information (including financial statements and related books and records,
personnel records, customer lists, arrangements with customers and suppliers,
manuals and reports) of BancorpSouth and its Affiliates which is of a
confidential and/or proprietary character and which is either developed by
Executive (alone or with others) or to which Executive has had access during his
employment. Executive shall, both during and after his employment with
BancorpSouth, protect and maintain the confidential and/or propriety character
of all Confidential Information. Executive shall not, during or after
termination of his employment, directly or indirectly, use (for himself or
another) or disclose any Confidential Information, for so long as it shall
remain proprietary or protectable as confidential, except as may be necessary
for the performance of his duties under this Agreement.

(c)Executive specifically acknowledges that the restrictions of Sections 3.1 and
3.2 as to time and manner of non-solicitation, non-competition and
non-disclosure or use of Confidential Information are reasonable and necessary
to protect the legitimate business interests of the Company.

Section 3.3Remedies, Modification and Separability. Executive and BancorpSouth
agree that Executive’s breach of Sections 3.1 and 3.2 of this Agreement will
result in irreparable harm to BancorpSouth, that no adequate remedy at law is
available, and that BancorpSouth shall be entitled to injunctive relief;
provided, however, nothing herein shall prevent BancorpSouth from pursuing any
other remedies at law or at equity available to it. Should a court of competent
jurisdiction declare any of the covenants set forth in Sections 3.1 or 3.2
unenforceable, the court shall be empowered to modify or reform such covenants
so as to provide relief reasonably necessary to protect the interests of
BancorpSouth and Executive and to award injunctive relief, or damages, or both,
to which BancorpSouth may be entitled. If any provision of this Agreement is
declared by a court of last resort to be invalid, BancorpSouth and Executive
agree that such declaration shall not affect the validity of the other
provisions of this Agreement. If any provision of this Agreement is capable to
two constructions, one of which would render the provision void and the other of
which would render the provision valid, then the provision shall have the
construction which renders it valid.

Section 3.4Mutual Non-Disparagement. Executive agrees that he will not
intentionally make any disparaging or detrimental public comments about
BancorpSouth, any of its officers, directors, employees, Affiliates or agents
nor will Executive authorize, encourage or participate with anyone on
Executive’s behalf to make such statements. In consideration of the foregoing,
BancorpSouth, any of its Affiliates and any of their directors and senior
officers will not intentionally make any disparaging or detrimental public
comments about Executive. Nothing in this Section shall preclude either party
from fulfilling any duty or obligation that he or it may have at law, from
responding to any subpoena or official inquiry from any court or government
agency, including providing truthful testimony, documents subpoenaed or
requested or otherwise cooperating in good faith with any proceeding or
investigation, or, in the case of Executive, from taking any reasonable actions
to enforce his rights under this Agreement.

 





 

5

--------------------------------------------------------------------------------

 

ARTICLE IV. GENERAL TERMS

 

Section 4.1Notices. Any notice under this Agreement must be in writing and may
be given by certified or registered mail, postage prepaid, addressed to the
party or parties to be notified with return receipt requested, or by delivering
the notice in person, to the relevant address set forth below, or to such other
address as the recipient of such notice or communication will have specified to
the other party hereto in accordance with this Section:

 

If to BancorpSouth to:

 

BancorpSouth, Inc.

Senior Vice President, Human Resources

One Mississippi Plaza

Tupelo, MS 38801

 

Notice to Executive may be to the then-current address of Executive on the
records of BancorpSouth.

Section 4.2Withholding; No Offset. All payments required to be made by the
Company under this Agreement to Executive will be subject to the withholding of
such amounts, if any, relating to federal, state and local taxes as may be
required by law. No payment under this Agreement will be subject to offset or
reduction attributable to any amount Executive may owe to the Company or any
other person, except as required by law.

 

Section 4.3Entire Agreement; Modification. This Agreement and its Attachments
constitute the complete and entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements between the
parties. The parties have executed this Agreement based upon the express terms
and provisions set forth herein and have not relied on any communications or
representations, oral or written, which are not set forth in this Agreement.

 

Section 4.4Amendment. This Agreement may not be modified by an subsequent
agreement unless the modifying agreement: (i) is in writing; (ii) contains an
express provision referencing this Agreement; (iii) is signed and executed on
behalf of the Company by an officer of the Company other than Executive; and (v)
is signed by Executive.

 

Section 4.5Choice of Law. This Agreement and the performance hereof will be
construed and governed in accordance with the internal laws of the State of
Mississippi, without regard to its choice of law principles, except to the
extent that federal law controls or preempts state law.

 

Section 4.6Successors and Assigns. The obligations, duties and responsibilities
of Executive under this Agreement are personal and shall not be assignable. In
the event of Executive's death or disability, this Agreement shall be
enforceable by Executive's estate, executors or legal representatives.
BancorpSouth shall require any corporation, entity, individual or other person
who is the successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization, or otherwise) to all or substantially all of the
business or assets of the Company or the Bank to expressly assume and agree to
perform, by a written agreement in form and substance satisfactory to Executive,
all of the obligations of BancorpSouth under this Agreement. As used in this
Agreement, the terms “Company,” “Bank” and “BancorpSouth” shall mean the
Company, the Bank and BancorpSouth as defined herein and any successor to their
respective business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, written agreement, or otherwise.

 

Section 4.7Waiver of Provisions. Any waiver of any terms and conditions hereof
must be in writing and signed by the parties hereto. The waiver of any of the
terms and conditions of this Agreement shall not be construed as a waiver of any
subsequent breach of the same or any other terms and conditions hereof.

 

Section 4.8Severability. The provisions of this Agreement and the benefits and
amounts payable hereunder shall be deemed severable, and if any portion shall be
held invalid, illegal or enforceable for any reason, the remainder of this
Agreement and/or benefit or payment shall be effective and binding upon the
parties.

 

Section 4.9Attorneys’ Fees. In the event BancorpSouth or Executive breaches any
term or provision of this Agreement and the other party employs an attorney or
attorneys to enforce the terms of this Agreement, then the breaching or
defaulting party agrees to pay the other party the reasonable attorneys’ fees
and costs incurred to enforce this Agreement.

 

Section 4.10Counterparts. This Agreement may be executed in multiple
counterparts, each of which will be deemed an original, and all of which
together will constitute one and the same instrument.

 

[signature page follows]





 

6

--------------------------------------------------------------------------------

 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, Company, Bank and Executive have caused this Agreement to be
executed on the day and year indicated below to be effective as described above.

 

Executive

 

 

 

_/s/ Chris A. Bagley____________________6/27/14________________________

Chris A. BagleyDate

 

BancorpSouth, Inc.

 

 

 

 

By:/s/ James D. Rollins, ___________6/25/14______________________________

James D. Rollins, IIIDate

Chief Executive Officer

 

BancorpSouth Bank

 

 

 

 

By:/s/ James D. Rollins, III_________6/27/14______________________________

James D. Rollins, IIIDate

Chief Executive Officer

 

 



 

7

--------------------------------------------------------------------------------